Case 2:19-cv-00769-JES-NPM Document 55 Filed 06/25/20 Page 1 of 3 PageID 471



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

EMCYTE   CORP.,    a    Florida
Corporation,

           Plaintiff,

v.                                 Case No:     2:19-cv-769-FtM-29NPM

APEX    BIOLOGIX,   a   Utah
Limited Liability Company,
XLMEDICA, INC., a Florida
Corporation (case stayed as
to   defendant),  and   ANNA
STAHL, an individual (case
stayed as to defendant),

           Defendants.


                                   ORDER

      This matter comes before the Court on plaintiff's Motion for

Miscellaneous Relief Regarding stayed Defendant XLMedica, Inc.,

and Notice of Bankruptcy Court Terminating Automatic Stay (Doc.

#52) filed on June 18, 2020, and Motion for Miscellaneous Relief

Regarding Stayed Defendant Anna Stahl Based on Termination of the

Automatic Stay (Doc. #54) filed on June 23, 2020.         The first motion

was   filed   without    a   response    from   these   defendants   as   to

opposition, and the second motion is opposed.           Finding no need to

delay for a response, the Court enters the following Order.

      In February 2020, the Court stayed the case as to defendants

XLMedica, Inc. and Anna Stahl based on voluntary petitions filed

in California Bankruptcy Court.         (Docs. ## 37, 39.)   Plaintiff now
Case 2:19-cv-00769-JES-NPM Document 55 Filed 06/25/20 Page 2 of 3 PageID 472



seeks to have the stays lifted based on the termination of the

automatic stays by the Bankruptcy Court, and also for expedited

discovery deadlines of July 2, 2020, for XLMedica, Inc. and July

6, 2020, for Anna Stahl.

      The Court notes that the discovery deadline was extended on

April 16, 2020, until April 5, 2021.             (Doc. #49.)         Plaintiff has

not   demonstrated     that    defendants      will   refuse    to    comply   with

discovery   requests,     or    that     providing     additional       time   from

reopening would be prejudicial to its interests.                 The stays will

be lifted, however the Court declines to provide an extremely

expedited deadline, especially if defendants may be working on

obtaining new counsel as indicated in the second motion.                        The

prejudice to defendants would outweigh any prejudice to plaintiff

for having the wait a few extra weeks.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiff's    Motion     for    Miscellaneous        Relief    Regarding

        stayed Defendant XLMedica, Inc., and Notice of Bankruptcy

        Court Terminating Automatic Stay (Doc. #52) is GRANTED IN

        PART.

      2. Plaintiff’s    Motion     for    Miscellaneous        Relief    Regarding

        Stayed Defendant Anna Stahl Based on Termination of the

        Automatic Stay (Doc. #54) is GRANTED IN PART.




                                       - 2 -
Case 2:19-cv-00769-JES-NPM Document 55 Filed 06/25/20 Page 3 of 3 PageID 473



     3. The automatic stay is lifted as to XLMedica, Inc. and Anna

        Stahl.      The Clerk shall update the docket.      The motion is

        otherwise denied.

     4. Defendants XLMedica, Inc. and Anna Stahl shall respond to

        any outstanding discovery requests and initial disclosures

        not responded to before the stay within THIRTY (30) DAYS

        of this Order.

     DONE and ORDERED at Fort Myers, Florida, this             25th     day

of June, 2020.




Copies:
Counsel of Record




                                   - 3 -
